Citation Nr: 1045995	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  02-06 757A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for bilateral hallux 
valgus with metatarsalgia, currently evaluated as 20 percent 
disabling.  

2.  Entitlement to special monthly compensation based on the loss 
of use of a foot.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S.J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from August 1957 to 
August 1960.

These matters come before the Board of Veterans' Appeals (Board) 
from rating decisions of the Chicago, Illinois, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

Procedurally, this case was previously before the Board in May 
2004 and was remanded for further development.  The development 
was completed.  

The case was again before the Board in August 2005, wherein the 
Board found that the Veteran was entitled to a 20 percent 
disability rating for his bilateral hallux valgus with 
metatarsalgia.  The Veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (Court).  In August 
2007, the Court issued a Memorandum Decision, wherein the Court 
vacated the Board's decision in part and remanded the Veteran's 
bilateral hallux valgus claim, in particular for consideration of 
whether the Veteran was entitled to special monthly compensation 
based on the loss of use of a foot.  

In March 2008, the Board remanded the matter for initial 
adjudication of entitlement to special monthly compensation, as 
well as further evidentiary development.  In a March 2010 
supplemental statement of the case determination, the RO denied 
entitlement to special monthly compensation based on loss of use 
of a foot, and continued the denial of the increased rating claim 
for bilateral hallux valgus.  The case was returned to the Board 
for appellate review.  The Board is satisfied that the requested 
development has been accomplished and will address the merits of 
each issue.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran's bilateral foot disability is manifested by 
pain, tenderness, muscle spasm, clawing of the toes, significant 
hallux valgus, and loss of ankle motion.

2.  The Veteran is able to balance and propel with both of his 
feet beyond what could be accomplished by an amputation stump 
with prosthesis.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for bilateral hallux 
valgus with metatarsalgia and pes cavus have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 4.1-4.14. 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5278 (2010).  

2.  The criteria for entitlement to special monthly compensation 
based on the loss of use of one foot or both feet have not been 
met.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.350 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).



Duty to Notify

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In the present case, the Veteran filed his claim prior to the 
enactment of the current section 5103(a) requirements in 2000.  
The Court acknowledged in Pelegrini that where, as here, the § 
5103(a) notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying notice 
and proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

In a May 2004 letter, the Veteran was apprised of the information 
and evidence necessary to substantiate his claim.  Such 
correspondence also apprised him as to which information and 
evidence, if any, that he is to provide, and which information 
and evidence, if any, VA will attempt to obtain on his behalf.  
More recently, in May 2008, July 2008, and May 2009 letters, he 
was informed of what evidence was required to substantiate his 
increased rating claim as well as entitlement to special monthly 
compensation based on the loss of use of a foot.  The May 2009 
letter also provided the Veteran with information pertaining to 
the assignment of disability ratings and effective dates, as well 
as the type of evidence that impacts those determinations, 
consistent with Dingess/Hartman.  

The Board finds that any deficiency with respect to the timing of 
the notice provided is harmless.  The notice discussed above 
fully complied with the requirements of 38 U.S.C.A. § 5103, 5103A 
and 38 C.F.R. § 3.159, and the Veteran was fully informed of the 
evidence that was needed to support his claim.  Moreover, 
following the notice, the RO readjudicated the appeal in the 
March 2010 Supplemental Statement of the Case.  Thus, the Board 
concludes that there is no prejudice to the Veteran due to any 
defect in the timing of the notice.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as in a statement of the case or a supplemental statement of the 
case is sufficient to cure a timing defect).  Accordingly, the 
Board finds that the duty to notify provisions have been 
satisfactorily met, and the Veteran, his representative, or the 
Court has not pointed out any specific deficiency to be 
corrected.  

Duty to Assist

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the Veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes the Veteran's service 
treatment records, post service VA and private treatment records, 
the relevant VA examination reports, various lay statements, and 
the Veteran's own statements and personal hearing testimony.  
Moreover, the VA examination reports are adequate, as they were 
predicated on a review of the claims file, the pertinent evidence 
of record, and the Veteran's statements and they are sufficient 
for rating purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
Consequently, the Board's duty to assist has also been met in 
this case.  

As discussed, the VCAA provisions have been considered and 
complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate the claims, the avenues through 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Thus, the record demonstrates that the Veteran had 
knowledge of what was needed to substantiate the claims, which 
cured any defect in the notice provided.  Any defect in the 
notice is not shown to have affected the essential fairness of 
the adjudication or to cause injury to the claimant.  As such, 
there is no indication that there is any prejudice to the Veteran 
in considering the matters on the merits.  See Conway, supra; 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).  

Factual Background

VA outpatient treatment reports dated in 2000 reflect complaints 
of bilateral foot pain.  Reports dated in May 2000, June 2000 and 
October 2000 reveal complaints of painful feet.  The Veteran's 
chief complaint was cramping along the plantar and medial aspects 
of both feet, especially while lying in bed.  He also had nerve 
pain on the dorsum of both feet with shoe pressure and whenever 
his feet struck each other in bed.  The Veteran was using inserts 
for his foot pain.  Objectively, there was neuritic pain with 
palpation over the deep peroneal nerve of the dorsal midfoot, 
bilaterally.  Sensation remained intact to light touch.  
Additionally, digits 2-5 were contracted bilaterally.  He had an 
increased medial longitudinal arch in both feet.  There was pain 
on palpation of the plantar aspect of both feet along the plantar 
fascia.  There was also pain to palpation of the sub lesser 
metatarsal heads bilaterally.  Tinel's sign was positive on the 
dorsal aspect of the feet at the deep peroneal nerve bilaterally.  
Vascularly, the Veteran had equivocally palpable pedal pulses 
bilaterally and capillary filling time was less than three 
seconds times 10.  The diagnoses included onychauxis and pes 
cavus.  The Veteran was advised to wear insoles as tolerated.

The Veteran was examined by VA in October 2000.  He complained of 
chronic bilateral foot pain, from the ankle up to the leg.  He 
wore regular shoes but had an arched support and insert.  He took 
Tylenol #3 for foot pain and attended the pain clinic.  He 
claimed that he could not walk a block due to his bilateral foot 
pain.  He also could not climb stairs.  Wet weather worsened his 
symptoms and his feet were cold from winter to mid-summer.  

Objectively, the Veteran had an arthralgic gait, and tended to 
walk on the lateral aspect of his foot and had some plantar 
callosities on the base of the left big toe with hallux valgus 
bilaterally.  He was unable to stand on his toes and heels.  
There was tenderness to palpation all over the foot in the 
metatarsal area up to the ankle, without swelling of the ankle.  
There was also tenderness on palpation on the proximal side of 
the metatarsal bone bilaterally.  Further, the hallux valgus was 
also tender on palpation.  The base of the left big toe had 
tender callosities.  The ankles were not deviated medially and 
there was no limitation of ankle motion.  The big toes were 
deviated laterally.  It was noted that the veteran's pain was 
subjectively worse than the objective findings.

In outpatient treatment reports dated in February 2001, April 
2001, August 2001, and November 2001, the Veteran complained of 
bilateral foot pain.  He explained that when he had been on his 
feet during the day, he would experience pain at night.  The pain 
was only relieved by standing or stretching his feet.  
Objectively, vascular findings revealed palpable pedal pulses.  
In February 2002, he had weak dorsalis pedalis pulses 
bilaterally. Posterior tibial pulses were +2/4 bilaterally.  
Capillary filling time was less than 3 seconds times 10 and there 
was no edema.  Neurologically, the feet were intact to light 
sensation.  The veteran had a laterally deviated hallux 
bilaterally and an increased medial arch bilaterally.  He also 
had dorsally contracted digits 2-5 bilaterally.  

A February 2002 VA outpatient treatment report revealed identical 
complaints and findings to those described above, except that on 
this occasion he had weak dorsalis pedalis pulses bilaterally.  
Posterior tibial pulses were +2/4 bilaterally.

VA outpatient treatment reports dated in May 2002, June 2002 and 
August 2002 noted complaints of painful cramping of both feet.  
Such cramping occurred mostly at night or with ambulation.  The 
Veteran reported that he had to get up in the middle of the night 
to stretch his feet.  He also reported problems with balance, 
causing him to fall.  Objectively, he had weak dorsalis pedalis 
and posterior tibial pulses bilaterally.  Capillary filling time 
was less than three seconds times 10.  There was no edema.  
Neurologically, the feet were intact to light sensation.  The 
veteran had a laterally deviated hallux bilaterally and an 
increased medial arch bilaterally.  

The Veteran was again examined by VA in November 2002.  At that 
time, the veteran had ankle dorsiflexion from 0 to 20 degrees, 
plantar flexion was from 0 to 45 degrees.  Those findings were 
with the ankle in neutral position. Additional findings show 
dorsiflexion from -5 to 0 degrees with pain on both sides and 
plantar flexion from 0 to 40 degrees without pain.  There was 
also pain at the extremes of inversion and eversion.  

The Veteran's feet were slightly purple in color.  Dorsalis 
pedalis and posterior tibial pulses of the feet were not palpable 
on either side.  The anterior tibial pulse was felt only on the 
right side.  There was hallux valgus deformity on both sides with 
angulation of about 10 degrees.  Dorsiflexion of the first 
metatarsophalyngeal joint of 5 degrees bilaterally.  He had 
calluses at the first metatarsophalyngeal joints on both sides.  
The Veteran could not squat or go on his heels or toes.  He had 
deficit sensation in both feet but his sense of position was 
intact.  He used a walker to get around outside, and held onto 
chairs inside his house.  He had pes cavus on both sides.  The 
strength of his metacarpophalangeal ankle dorsiflexors was 4/5 
bilaterally.  He had 5/5 strength in the flexors of his ankles.  

Following the November 2002 VA examination, the Veteran was 
diagnosed with pes cavus, both feet with hallux valgus.  

In October 2003, the Veteran offered testimony at a 
videoconference hearing before the undersigned.  At that time, he 
explained that his feet cramped if he walked for any length of 
time.  (Transcript "T," at 4.)  He also reported pain that woke 
him at night.  (T. at 5.)  He explained that he would have pain 
for two to three nights following pressure on the feet.  (T. at 
6.)  He further explained that if he walked for a half hour or 45 
minutes, he would need to sit down for a day or two.  His pain 
was constant and he avoided walking where possible.  The Veteran 
reported that he treated his pain with medication.  Additionally, 
if his feet cramped up in bed, he would get up.  (T. at 7.)  He 
also indicated that on more severe exertion, the cramps would 
escalate to spasms.  (T. at 9.)  The Veteran also reported ankle 
instability, causing falls.  He explained that he used a walker 
for ambulation.  He had also worn ankle braces in the past, but 
he discontinued their use due to discomfort.  (T. at 5-6.)  

Upon VA examination in September 2009, the Veteran complained of 
pain and discomfort on the bottom of his feet, particular at 
night.  He reported a limited walking ability due to the pain and 
muscle spasms he experienced.  He used a wheelchair or two canes 
to ambulate.  Physical examination showed that the skin was 
intact.  There was a significant pes cavus with sensitivity and 
tenderness along the plantar fascial region from the os calices 
all the way up to the metatarsal heads.  There was a significant 
hallux valgus bilaterally and some slight clawing of the lesser 
toes.  Sensation was fully intact to light touch and he was able 
to resist 5/5 with dorsiflexion and plantar flexion.  There was 
no abnormal weight-bearing or functional limitations, and there 
was normal alignment of the Achilles tendons.  The impression was 
symptomatic hallux valgus with metatarsalgia and pes cavus with 
plantar fasciitis.  There was no loss of joint function with use 
due to pain, weakness, fatigability, incoordination or flare ups.  
There were no incapacitating episodes or radiation of pain.  The 
examiner commented that there was no loss of use of the feet.  

VA outpatient records dated from 2008 to 2010 reflect continued 
visits to the podiatry clinic for complaints of bilateral foot 
pain.  

Analysis

Increased Rating

Disability evaluations are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4 (2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition. It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  38 C.F.R. § 4.1.  Nevertheless, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a 
claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional loss 
may be due to absence of part, or all, of the necessary bones, 
joints and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and a part that 
becomes painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The factors 
involved in evaluating, and rating, disabilities of the joints 
include weakness; fatigability; incoordination; restricted or 
excess movement of the joint, or pain on movement.  38 C.F.R. § 
4.45.  

The Veteran had been assigned a 10 percent rating for bilateral 
hallux valgus with metatarsalgia, pursuant to Diagnostic Code 
5277.  Under that Code section, a 10 percent rating is warranted 
for bilateral week feet, a symptomatic condition secondary to 
many constitutional conditions, characterized by atrophy of the 
musculature, disturbed circulation, and weakness.  38 C.F.R. § 
4.71a.  That Code section does not afford an evaluation in excess 
of 10 percent.  

In the August 2005 decision, the Board granted an increased 20 
percent rating for the Veteran's disability pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5284, for other foot injuries based on a 
finding of a moderately severe foot injury.  Diagnostic Code 5284 
also provides for a 30 percent rating for severe foot injury.  A 
note to Diagnostic Code 5284 provides that foot injuries with 
actual loss of use of the foot are to be rated 40 percent 
disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5278 provides ratings for acquired claw foot (pes 
cavus).  Slight acquired claw foot is rated noncompensably (0 
percent) disabling.  Acquired claw foot with the great toe 
dorsiflexed, some limitation of dorsiflexion at the ankle, 
definite tenderness under metatarsal heads, bilateral or 
unilateral, is rated 10 percent disabling.  Acquired claw foot 
with all toes tending to dorsiflexion, limitation of dorsiflexion 
at the ankle to right angle, shortened plantar fascia, and marked 
tenderness under the metatarsal heads, is rated 20 percent 
disabling for unilateral involvement, and 30 percent disabling 
for bilateral involvement.  Acquired claw foot with marked 
contraction of plantar fascia with dropped forefoot, all toes 
hammer toes, very painful callosities, marked varus deformity, is 
rated 30 percent disabling for unilateral involvement, and 50 
percent disabling for bilateral involvement.  38 C.F.R. § 4.71a.  

Diagnostic Code 5279 provides a 10 percent disability rating for 
anterior metatarsalgia (Morton's disease), whether unilateral or 
bilateral.  38 C.F.R. § 4.71a.

Diagnostic Code 5280 provides ratings for unilateral hallux 
valgus.  Unilateral hallux valgus that is severe, if equivalent 
to amputation of great toe, is rated 10 percent disabling.  
Unilateral hallux valgus that has been operated upon with 
resection of metatarsal head is rated 10 percent disabling. 38 
C.F.R. § 4.71a. Diagnostic Code 5281 provides that unilateral 
severe hallux rigidus is to be rated as severe hallux valgus.  A 
Note to Diagnostic Code 5281 provides that the rating for hallux 
rigidus is not to be combined with claw foot ratings.  Diagnostic 
Code 5280 provides that severe unilateral hallux valgus, if 
equivalent to amputation of great toe, is to be rated 10 percent 
disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5282 provides ratings based on hammer toes.  
Hammer toe of a single toe is rated noncompensably (0 percent) 
disabling.  Unilateral hammer toe of all toes, without claw foot, 
is rated 10 percent disabling.  38 C.F.R. § 4.71a.  

Diagnostic Code 5283 provides ratings based on malunion or 
nonunion of tarsal or metatarsal bones.  Moderate malunion or 
nonunion of tarsal or metatarsal bones is rated 10 percent 
disabling; moderately severe malunion or nonunion of tarsal or 
metatarsal bones is rated 20 percent disabling; and severe 
malunion or nonunion of tarsal or metatarsal bones is rated 30 
percent disabling.  A Note to Diagnostic Code 5283 provides that 
malunion or non-union of tarsal or metatarsal bones with actual 
loss of use of the foot is rated 40 percent disabling.  38 C.F.R. 
§ 4.71a.

The combined rating for disabilities of an extremity shall not 
exceed the rating for the amputation at the elective level, were 
amputation to be performed.  38 C.F.R. § 4.68.  The rating 
provided for amputation of the great toe with removal of the 
metatarsal head is 30 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5171.  

Based on the evidence discussed above, the Board finds that the 
clinical records support the assignment of a 30 percent rating 
under Diagnostic Code 5278 for bilateral pes cavus.  The Veteran 
has consistently been diagnosed with pes cavus and upon VA 
examination in September 2009, the examiner cited to clawing of 
the lesser toes, limited dorsiflexion at the ankle, plantar 
fasciitis, and extreme tenderness under the metatarsal heads.  
Consequently, resolving any reasonable doubt in the Veteran's 
favor, and with consideration of 38 C.F.R. § 4.7 and DeLuca, 
supra, the Board finds that a 30 percent rating is warranted.  

The Board also finds that a rating in excess of 30 percent is not 
warranted by the evidence of record under any of the other 
diagnostic codes discussed above.  Specifically, the Veteran's 
pes cavus has not met the criteria required to warrant a 50 
percent rating.  Clinical evaluation of the feet did not show 
evidence consistent with marked contraction of plantar fascia 
with dropped forefoot, very painful callosities, and/or marked 
varus deformity.  Hence, the Board finds that a 50 percent rating 
under that diagnostic code is not warranted.  There is also no 
indication that the Veteran is entitled to a higher rating under 
Diagnostic Codes 5283 because at no point during the claim has 
the Veteran showed signs of malunion or nonunion of the 
metatarsals.  

Separate ratings for the Veteran's hallux valgus would also not 
be appropriate in light of the note that follows those diagnostic 
codes.  There is also no indication that the Veteran sustained a 
specific foot injury; hence, a 30 percent rating for a severe 
foot injury is not warranted.  Moreover, it has not been shown by 
the medical evidence that the Veteran has lost the use of either 
foot as a result of his foot disabilities.  Specifically, upon VA 
examination in September 2009, the examiner concluded that 
function remained in both feet and that loss of use of a foot was 
not present.  

Finally, as to whether the record raises the matter of referral 
for an extraschedular rating under 38 C.F.R. § 3.321(b)(1), the 
Board finds that the rating criteria considered in this case 
reasonably describe the Veteran's disability level and 
symptomatology.  Since the Veteran's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation for the service-connected bilateral foot disability is 
adequate and referral is not required.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  

Special Monthly Compensation Based on Loss of Use of a Foot or 
Both Feet

Loss of use of a hand or a foot, for the purpose of special 
monthly compensation, will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below elbow 
or knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual remaining 
function of the hand or foot, whether the acts of grasping, 
manipulation, etc., in the case of the hand, or of balance and 
propulsion, etc., in the case of the foot, could be accomplished 
equally well by an amputation stump with prosthesis.  Extremely 
unfavorable complete ankylosis of the knee, or complete ankylosis 
of two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches (8.9 cms.) or more, will be taken as 
loss of use of the hand or foot involved.  Complete paralysis of 
the external popliteal nerve (common peroneal) and consequent 
foot drop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this nerve, 
will be taken as loss of use of the foot.  38 C.F.R. §§ 
3.350(a)(2), 4.63.  

Based on the evidence discussed above, the Board finds that the 
criteria for entitlement to special monthly compensation based on 
the loss of use of one or both feet have not been met.  The 
medical records fail to show that the Veteran has extremely 
unfavorable complete ankylosis of the knee, or complete ankylosis 
of two major joints of an extremity, or shortening of the lower 
extremity of 31/2 inches (8.9 cms.) or more.  Upon VA examination 
in September 2009, he demonstrated motion of both ankles and the 
demonstrated motion in both knees upon VA examination in November 
2002.  The medical records do not demonstrate any findings 
consistent with ankylosis of any of the joints in either lower 
extremity.  The medical records also do not demonstrate that the 
Veteran experiences a complete paralysis of the external 
popliteal nerve (common peroneal) and consequent foot drop for 
either lower extremity.  Moreover, the medical reports do not 
show that the Veteran's ability to balance and propel himself 
with his feet would be accomplished equally well by an amputation 
stump with prosthesis.  In fact, upon VA examination in 
September 2009, the examiner stated that there was no loss of use 
of the feet.  Consequently, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




	(CONTINUED ON NEXT PAGE)




ORDER

A 30 percent rating is granted for bilateral hallux valgus with 
metatarsalgia and pes cavus, subject to the regulations governing 
the payment of monetary awards.

Entitlement to special monthly compensation based on the loss of 
use of one or both feet is denied.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


